UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-7342


TROY L. BURRELL,

                Plaintiff - Appellant,

          v.

LIEUTENANT ANDERSON, a Lieutenant Officer - Middle Peninsula
Regional Security Jail; LIEUTENANT WILLIAMS, Lieutenant
Officer - Middle Peninsula Regional Jail,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:15-cv-00710-HEH-RCY)


Submitted:   February 23, 2017            Decided:   February 28, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Troy Lamont Burrell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Troy     L.   Burrell   appeals    the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§§ 1915(e)(2)(B), 1915A(b) (2012).        We have reviewed the record

and find no reversible error.          Accordingly, we deny Burrell’s

motion for appointment of counsel and affirm for the reasons

stated by the district court.      Burrell v. Anderson, No. 3:15-cv-

00710-HEH-RCY (E.D. Va. Sept. 20, 2016).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                               AFFIRMED




                                   2